            Case 1:20-cv-00375-RP Document 11 Filed 05/18/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

AUDREY DUFF                                   §
                       Plaintiff,             §
                                              §
v.                                            §       C.A. NO. 1:20-CV-00375-RP
                                              §
BETTY BEWLEY,                                 §
                       Defendant.             §


        PLAINTIFF'S NOTICE OF NON-OPPOSITION TO MOTION TO ABATE

TO THE HONORABLE JUDGE OF SAID COURT:

       Plaintiff, Audrey Duff, files this Notice of Non-Opposition to Defendant Betty Bewley's

Motion to Abate and would respectfolly show the Court the following:

        1      Plaintiff filed a complaint alleging that her mother, Defendant Betty Bewley

published defamatory statements suggesting that Plaintiff had an incestuous sexual relationship

with Plaintiffs own father.

       2       Defendant filed a motion to abate following amendment, suggesting that Plaintiff

did not comply with the Texas Defamation Mitigation Act.

       3       While Plaintiff disputes Defendant's claim of non-compliance, Plaintiff also

considers cooperation between counsel on this issue is better than contention.

       4       Accordingly, Plaintiff files this Notice of Non-Opposition to Defendant's Motion

to Abate.

       5       Accompanying this notice is a proposed joint order abating the action for sixty

(60) days from the date of entty of the proposed joint order.

       WHEREFORE, Plaintiff respectfully requests that the Court consider this Notice when

considering Defendant's Motion to Abate.


                                                  1
Case 1:20-cv-00375-RP Document 11 Filed 05/18/20 Page 2 of 3




                                Respectfully submitted,

                                 GRlSSOM & THOMPSON, L.L.P.


                                    ls/William W. Thompson, III
                                 William W. Thompson, III
                                 State Bar No. 19960050
                                 Federal ID No. 23489
                                 Donald H. Grissom
                                 State Bar No. 08511550
                                 Federal ID No. 23490
                                 509 West 12th Street
                                 Austin, Texas 78701
                                 (512) 478-4059
                                 (512) 482-8410 Fax
                                 Attorney in Chargefor Plaint1f]'




                            2
           Case 1:20-cv-00375-RP Document 11 Filed 05/18/20 Page 3 of 3




                                CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the foregoing documents was served on all
counsel of record by way of e-service through the CM/ECF system on this 18th day of May
2020.

                                                        ls/William W. Thompson, III
                                                     William W. Thompson, III




Timothy Cleveland
State Bar No. 24055318
Austin H. Krist
State Bar No. 24106170
CLEVELAND I TERRAZAS, PLLC
4611 Bee Cave Road, Suite 306B
Austin, Texas 78746
512-689-8698
tcleveland@clevelandterrazas.com
akrist(a),clevelandterrazas.com




                                                3
